 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    GUSTAVO CONTRERAS ESTRADA,                            Case No. 2:17-cv-02664-KJD-CWH
 8                           Plaintiff,
                                                            ORDER
 9          v.
10    WARDEN NEVEN, et al.,
11                           Defendants.
12

13          An Inmate Early Mediation Conference (“IEM”) in this case is currently set for February

14   15, 2019, at 8:30 a.m., in Room 3054, at the Lloyd D. George United States Courthouse, 333 Las

15   Vegas Boulevard South, Las Vegas, Nevada, before mediator Lydia Nussbaum. Plaintiff Gustavo

16   Contreras Estrada contacted Magistrate Judge Hoffman’s chambers to inform the court he has

17   been deported to Mexico and will be unable to attend the IEM in person. Given these

18   circumstances, the court will permit Mr. Estrada to participate in the IEM by telephone.

19   Courtroom 3A has been reserved so Ms. Nussbaum may use the court’s telephone system to

20   speak with Mr. Estrada. Defendants will meet with Ms. Nussbaum in Room 3054.

21          IT IS SO ORDERED.

22          IT IS FURTHER ORDERED that Mr. Estrada must call telephone number: (888) 808-

23   6929, access code: 8129639#, 5 minutes before the hearing time. The court will join the call and

24   convene the proceedings. The call must be made on a land line. The use of a cell phone or

25   speaker phone during the proceedings is prohibited. The court will contact Mr. Estrada via

26   telephone to advise him of these instructions.

27   ///

28   ///
 1          IT IS FURTHER ORDERED that Mr. Estrada must file with the court written notification

 2   of his updated mailing address and telephone number by March 7, 2019. Failure to do so may

 3   result in dismissal of this action or other sanctions as stated in Local Rule IA 3-1.

 4

 5          DATED: February 7, 2019

 6

 7
                                                           C.W. HOFFMAN, JR.
 8                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
